Exhibit 10.3

Execution Version

 

Committed Line of Credit Note    LOGO [g220849dsp35.jpg] $30,000,000    June 24,
2016

FOR VALUE RECEIVED, EVERCORE PARTNERS SERVICES EAST L.L.C. (the “Borrower”),
with an address at 55 East 52nd Street, New York, NY 10055, promises to pay to
PNC BANK, NATIONAL ASSOCIATION (the “Bank”) or its permitted assigns, in lawful
money of the United States of America in immediately available funds at its
offices located at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, PA 15222, or at
such other location as the Bank may designate from time to time in writing, the
principal sum of THIRTY MILLION DOLLARS ($30,000,000) (the “Facility”) or such
lesser amount as may be advanced to or for the benefit of the Borrower
hereunder, together with interest accruing on the outstanding principal balance
from the date hereof, all as provided below.

1. Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate per annum which is at all times equal to the Prime Rate. Interest will be
calculated based on the actual number of days that principal is outstanding over
a year of 360 days. If and when the Prime Rate changes, the rate of interest on
this Note will change automatically without notice to the Borrower, effective on
the date of any such change. In no event will the rate of interest hereunder
exceed the maximum rate allowed by law.

For purposes hereof, the following terms shall have the following meanings:

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania or New York, New York.

“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.

2. Advances. The Borrower may borrow, repay and reborrow hereunder until the
Expiration Date, subject to the terms and conditions of this Note and the Loan
Documents (as defined herein). The “Expiration Date” shall mean June 23, 2017,
or such later date as may be requested by the Borrower and designated by the
Bank in its sole discretion by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. In no event shall the aggregate unpaid principal amount of advances under
this Note exceed the face amount of this Note.

3. Advance Procedures. If permitted by the Bank, a request for advance may be
made by telephone or electronic mail, with such confirmation or verification (if
any) as the Bank may require in its discretion from time to time. A request for
advance by the Borrower shall be binding upon the Borrower. The Borrower
authorizes the Bank to accept telephonic and electronic requests for advances,
and the Bank shall be entitled to rely upon the authority of any person
providing such instructions. The Borrower hereby indemnifies and holds the Bank
harmless from and against any and all damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) which may arise or
be created by the acceptance of such telephonic and electronic requests or by
the making of such advances; provided, however, that the foregoing indemnity
agreement shall not apply to any liabilities resulting solely from the gross
negligence or willful misconduct of the Bank as determined by a final judgment
of a court of competent jurisdiction. The Bank will enter on its books and
records, which entry when made will be presumed correct absent manifest error,
the date and amount of each advance, as well as the date and amount of each
payment made by the Borrower.



--------------------------------------------------------------------------------

4. Payment Terms. Accrued interest will be due and payable on the last day of
each month, beginning with the payment due on July 31, 2016. The outstanding
principal balance and any accrued but unpaid interest shall be due and payable
on the Expiration Date.

If any payment under this Note shall become due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. Upon the occurrence and during the continuation of any Event of
Default (as hereinafter defined), payments received will be applied to charges,
fees and expenses (including attorneys’ fees), accrued interest and principal in
any order the Bank may choose, in its sole discretion.

5. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the “Late Charge”). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank’s option upon the occurrence of any Event of Default
and during the continuance thereof, amounts outstanding under this Note shall
bear interest at a rate per annum (based on the actual number of days that
principal is outstanding over a year of 360 days) which shall be three
percentage points (3%) in excess of the interest rate in effect from time to
time under this Note but not more than the maximum rate allowed by law (the
“Default Rate”). The Default Rate shall continue to apply whether or not
judgment shall be entered on this Note. Both the Late Charge and the Default
Rate are imposed as liquidated damages for the purpose of defraying the Bank’s
expenses incident to the handling of delinquent payments, but are in addition
to, and not in lieu of, the Bank’s exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable law, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.

6. Prepayment. The indebtedness evidenced by this Note may be prepaid in whole
or in part at any time without penalty.

7. Increased Costs; Yield Protection. On written demand, together with written
evidence of the justification therefor, the Borrower agrees to pay the Bank all
direct costs incurred, any losses suffered or payments made by the Bank as a
result of any Change in Law (hereinafter defined), imposing any reserve,
deposit, allocation of capital or similar requirement (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) on the Bank, its holding company or any of their respective assets
relative to the Facility. “Change in Law” means the occurrence, after the date
of this Note, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any governmental authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any governmental authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

8. Other Loan Documents. This Note is issued in connection with a Loan Agreement
between the Borrower and the Bank, dated as of the date hereof (the “Loan
Agreement”), and the other agreements and documents executed and/or delivered in
connection therewith or referred to therein, the terms of which are incorporated
herein by reference (as amended, modified or renewed from time to time,
collectively the “Loan Documents”), and is secured by the property (if any)
described in the Loan Documents and by such other collateral as previously may
have been or may in the future be granted to the Bank to secure this Note.

 

2



--------------------------------------------------------------------------------

9. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal when due; (ii) the nonpayment of any interest or other indebtedness
under this Note within five (5) days after the date on which such payment is
due; (iii) any Event of Default (as defined in any of the Loan Documents) shall
occur, including without limitation an “Event of Default” under Section 6 of the
Loan Agreement; (iv) the Borrower shall default in the performance of any of the
covenants or agreements contained in Section 5 of the Loan Agreement or
Section 11 of this Note; (v) any Obligor’s failure to observe or perform any
covenant or other agreement, under or contained in the Loan Agreement or any
other Loan Document or any other document now or in the future evidencing or
securing any monetary debt or obligation of any Obligor to the Bank in an
aggregate principal amount in excess of $500,000 (other than those set forth in
clauses (i), (ii), (iii) and (iv) above) and such failure shall continue
unremedied for a period of thirty (30) days after the earlier of (a) written
notice to the Borrower from the Bank and (b) a Responsible Officer (as defined
below) of any Obligor becoming aware of such failure, provided, however, that
the thirty (30) day cure period contained in this clause (iv) shall not be
deemed to apply if an Obligor commits more than two (2) such breaches within any
twelve (12) calendar month period; (vi) the filing by or against any Obligor of
any proceeding in bankruptcy, receivership, insolvency, reorganization,
liquidation, conservatorship or similar proceeding (and, in the case of any such
proceeding instituted against any Obligor, such proceeding is not dismissed or
stayed within sixty (60) days of the commencement thereof, provided that the
Bank shall not be obligated to advance additional funds hereunder during such
period) or the passing of any resolution by or on behalf of any Obligor (or its
governing body) to authorize the filing or commencement by any Obligor of any
such proceeding or the preparation by or on behalf of any Obligor of any
petition or other documents to be filed in connection with any such proceeding;
(vii) any assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (viii) a default with respect
to any other indebtedness of any Obligor for borrowed money in an amount in
excess of $25,000,000, if the effect of such default is to cause or permit the
acceleration of such indebtedness; (ix) the commencement of any foreclosure or
forfeiture proceeding, execution or attachment against any collateral securing
the obligations of any Obligor to the Bank; (x) the entry of a final judgment,
or one or more final judgments, against one or more Obligors in an amount in
excess of $25,000,000 in the aggregate, and the failure of such Obligor or
Obligors to discharge the judgment within sixty (60) days of the entry thereof;
(xi) the occurrence of a Material Adverse Effect; (xii) any Obligor ceases doing
business as a going concern; (xiii) any representation or warranty made by any
Obligor to the Bank in any Loan Document or any other documents now or in the
future evidencing or securing any monetary debt or obligation of any Obligor to
the Bank in an aggregate principal amount in excess of $500,000, is false,
erroneous or misleading in any material respect on and as of the date made or
furnished (or, in the case of any representation or warranty qualified as to
materiality, in any respect) (except to the extent stated to relate to a
specific earlier date, in which case such representation and warranty shall be
true and correct in all material respects (or, if qualified by materiality, in
all respects) as of such earlier date); (xiv) any Financial Statement or
certificate made or furnished by any Obligor to the Bank in connection with the
Loan Agreement or any other Loan Document is false, erroneous, incomplete in any
material respect on and as of the date made or furnished; or (xv) the revocation
or attempted revocation, in whole or in part, of any guarantee by any Obligor.
As used herein, the following terms shall have the following meanings:
(a) “Obligor” means the Borrower and any guarantor of, or any pledgor, mortgagor
or other person or entity providing collateral support for, the Borrower’s
obligations to the Bank existing on the date of this Note or arising in the
future (including, in any case, each Loan Party) and (b) “Responsible Officer”
shall have the meaning assigned to such term in the Loan Agreement.

Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (vi) or (vii) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.

 

3



--------------------------------------------------------------------------------

10. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower’s right, title and
interest in and to, all of the Borrower’s deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.

11. Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Bank, as of the date of this Note, the date of
each advance of proceeds under the Facility, the date of any renewal, extension
or modification of the Facility, and at all times until the Facility has been
terminated and all amounts thereunder have been indefeasibly paid in full, that:
(a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (b) the proceeds of the Facility
will not be used for the purpose of funding any operations in, financing any
investments or activities in, or making any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (c) the funds used to repay the Facility
are not derived from any unlawful activity; and (d) each Covered Entity is in
compliance in all material respects with any Anti-Terrorism Laws. Borrower
covenants and agrees that it shall immediately notify the Bank in writing upon
the occurrence of a Reportable Compliance Event.

As used herein: “Anti-Terrorism Laws” means any laws administered by any
Compliance Authority relating to terrorism, trade sanctions programs and
embargoes, import/export licensing, money laundering, or bribery, all as
amended, supplemented or replaced from time to time; “Compliance Authority”
means each and all of the (a) U.S. Treasury Department/Office of Foreign Assets
Control, (b) U.S. Treasury Department/Financial Crimes Enforcement Network,
(c) U.S. State Department/Directorate of Defense Trade Controls, (d) U.S.
Commerce Department/Bureau of Industry and Security, (e) U.S. Internal Revenue
Service, (f) U.S. Justice Department, and (g) U.S. Securities and Exchange
Commission; “Covered Entity” means (a) the Borrower, each of the Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause
(a) above. For purposes of the definition of “Covered Entity”, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions of such Person or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interest, contract or otherwise; “Person” shall have the meaning assigned to
such term in the Loan Agreement; “Reportable Compliance Event” means that any
Covered Entity becomes a Sanctioned Person, or is indicted, arraigned,
investigated, or custodially detained, or receives an inquiry from regulatory or
law enforcement officials, in connection with any Anti-Terrorism Law or any
predicate crime to any Anti-Terrorism Law; “Sanctioned Country” means a country
subject to a comprehensive, country-based sanctions program maintained by any
Compliance Authority; and “Sanctioned Person” means any individual person,
group, regime, entity or thing listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person or entity, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any order or directive of any
Compliance Authority or otherwise subject to, or specially designated under, any
sanctions program maintained by any Compliance Authority.

 

4



--------------------------------------------------------------------------------

12. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to defend and hold each Indemnified Party harmless
from and against any and all claims, damages, losses, liabilities and expenses
(including all fees and charges of internal or external counsel with whom any
Indemnified Party may consult and all expenses of litigation and preparation
therefor) which any Indemnified Party may incur or which may be asserted against
any Indemnified Party by any person, entity or governmental authority (including
any person or entity claiming derivatively on behalf of the Borrower), in
connection with or arising out of or relating to the matters referred to in this
Note or in the other Loan Documents or the use of any advance hereunder, whether
(a) arising from or incurred in connection with any breach of a representation,
warranty or covenant by the Borrower, or (b) arising out of or resulting from
any suit, action, claim, proceeding or governmental investigation, pending or
threatened, whether based on statute, regulation or order, or tort, or contract
or otherwise, before any court or governmental authority; provided, however,
that the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction. The indemnity agreement contained in this
Section shall survive the termination of this Note, payment of any advance
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such claim.

13. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests) and
will be effective upon receipt. Notices may be given in any manner to which the
parties may separately agree, including electronic mail. Without limiting the
foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power. The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Notwithstanding the foregoing, the Bank may modify this Note for the
purposes of completing missing content or correcting erroneous content, without
the need for a written amendment, provided that the Bank shall send a copy of
any such modification to the Borrower (which notice may be given by electronic
mail). The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and indorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. This Note shall
bind the Borrower and its heirs, executors, administrators, successors and
assigns, and the benefits hereof shall inure to the benefit of the Bank and its
successors and permitted assigns; provided, however, that the Borrower may not
assign this Note in whole or in part without the Bank’s written consent and the
Bank at any time may assign this Note in whole or in part.

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank’s office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the Southern District of New York; provided that nothing
contained in this Note will prevent the Bank from bringing any action, enforcing
any award or judgment or exercising any rights against the Borrower
individually, against any security or against any property of the Borrower
within any other county, state or other foreign or domestic jurisdiction. The
Borrower acknowledges and agrees that the venue provided above is the

 

5



--------------------------------------------------------------------------------

most convenient forum for both the Bank and the Borrower. The Borrower waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

14. USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the Bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the Bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the Bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

6



--------------------------------------------------------------------------------

15. WAIVER OF JURY TRIAL. THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE
BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY
NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER
ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

WITNESS the due execution hereof, as of the date first written above, with the
intent to be legally bound hereby.

 

EVERCORE PARTNERS SERVICES EAST L.L.C. By:  

/s/ Robert B. Walsh

Print Name: Robert B. Walsh Title: Chief Financial Officer